Case 19-01298-5-JNC              Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30               Page 1 of
                                                  13
 SO ORDERED.

 SIGNED this 9 day of April, 2020.




                                                      _____________________________________________
                                                      Joseph N. Callaway
                                                      United States Bankruptcy Judge
___________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                   GREENVILLE DIVISION

    IN RE:                                                      )
                                                                )            Case No. 19-01298-5-JNC
    CAH ACQUISITION COMPANY 7, LLC,                             )
    d/b/a PRAGUE COMMUNITY HOSPITAL,                            )            Chapter 11
                                                                )
                     Debtor.                                    )
                                                                )
                                                                )

    FIFTH INTERIM ORDER (A) AUTHORIZING THE USE OF CASH COLLATERAL
     AND (B) SCHEDULING FINAL HEARING PURSUANT TO RULE 4001 OF THE
                FEDERAL RULES OF BANKRUPTCY PROCEDURE

           This matter came before the Court, to consider the Trustee’s Motion For: (i) Interim Order

(A) Authorizing the Use of Cash Collateral and (B) Scheduling Final Hearing Pursuant To Rule

4001 of the Federal Rules of Bankruptcy Procedure; and (ii) a Final Order Authorizing the Use

of Cash Collateral (the “Motion”) filed by Thomas W. Waldrep, Jr., Trustee1 for the above-

captioned Debtor pursuant to Sections 105 and 363 of the Bankruptcy Code and Bankruptcy Rule

4001.



1
    Terms not defined herein shall have the same meaning ascribed to them in the Motion.
Case 19-01298-5-JNC        Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30                  Page 2 of
                                            13



       After due consideration of the evidence presented, the evidence presented, the record in

this case, and the comments of parties wishing to be heard, it appears to the Court that allowing

the use of Cash Collateral subject to the terms and conditions set forth below is reasonable and

appropriate, in the best interests of the bankruptcy estate and all creditors, and should be approved,

and for good and sufficient reasons appearing the Court makes the following findings, conclusions

and orders on an interim basis:

       1.      The Court has jurisdiction over the subject matter hereof pursuant to 28 U.S.C. §§

151, 157 and 1334, and this is a core proceeding within 28 U.S.C. §157(b)(2). Venue is proper

pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      On March 21, 2019, the Petition Date, the Debtor filed a voluntary petition for relief

under Chapter 11 of the Bankruptcy Code before this Court.

       3.      On March 29, 2019, the Court entered an Order approving the appointment of the

Trustee. The Trustee is the duly appointed, qualified, and acting trustee of the Debtor’s estate.

       4.      Since his appointment on March 29, 2019, the Trustee has administered the estate

of the Debtor, as well as the estates of seven Affiliated Debtors that are all currently pending before

this Court. See Order Directing Joint Administration of Chapter 11 Cases, Case No. 19-00730,

Dkt. No. 75.

       5.      No official committee of unsecured creditors has been appointed.

       6.      The Debtor operates Prague, a for-profit, Critical Access Hospital, in Prague,

Oklahoma. Prior to the Petition Date, Prague provided acute care, swing bed, emergency medicine,

radiology, physical rehabilitation, laboratory, skilled nursing, and related outpatient ancillary

services to residents in Prague and in surrounding communities.




                                                  2
Case 19-01298-5-JNC         Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30                 Page 3 of
                                             13



          4.   It appears that the Debtor is currently owned by HMC/CAH Consolidated, Inc.

(“HMC”) (20% interest) and Health Acquisition Company, LLC (“HAC,” and together with HMC,

the “Owners”) (80% interest). It appears that the Owners are in the business of acquiring and

operating a system of acute care hospitals located in rural communities that are certified by The

Centers for Medicare and Medicaid Services (“CMS”) as Critical Access Hospitals. Upon

information and belief, the Owners own and/or operate rural hospitals in several states, including

Kansas, North Carolina, Missouri, Tennessee, and Oklahoma.

          5.   Through and until January 7, 2019, Empower managed Prague under one or more

contracts with the Debtor. Empower is a Delaware limited liability company headquartered in

Kansas City, Kansas. Empower formerly provided the financial support, legal support, centralized

business office, and revenue cycle and IT services necessary to the operations of Prague.

          6.   It appears that as of January 7, 2019, EmpowerHMS no longer operated or managed

Prague, the management of which was transferred by EmpowerHMS to iHealthcare by the

Terminating Services Agreement.

          7.   After January 7, 2019, iHealthcare attempted to begin to manage Prague, but such

efforts were delayed by several transition and financial issues with Empower.

          8.   As of the date of the Motion, the Trustee had custody or control over approximately

$360,000.00 in this case, which may be “cash collateral” as that term is defined in 11 U.S.C. §

363(a).

          9.   The Debtor has concluded that in order to preserve the property of the Debtor’s

estate, to prevent further loss to the estate, and to maximize the value of the assets of Prague for the

benefit of creditors of the Debtor, the Trustee must pay certain ordinary course operating expenses,

including paying wages to a reduced staff to maintain the facility.




                                                   3
Case 19-01298-5-JNC         Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30              Page 4 of
                                             13



        10.     Without the use of Cash Collateral, the values of the Debtor’s assets, including the

going-concern value of its business, will significantly decline, resulting in financial loss to all

parties in interest and a loss to the community of its health care choice.

        11.     The following entities, the Purported Cash Collateral Creditors, may assert an

interest in, or lien against, all or a portion of the Cash Collateral:

        a.      First Financial Corporate Leasing, LLC;

        b.      Paul Nusbaum and Steve White as successors-in-interest to HMC/CAH Note

        Acquisition, LLC (collectively “Nusbaum/White”); and

        c.      GEL Funding, LLC.

        12.     Prior to the commencement of the bankruptcy case, Cohesive Healthcare

Management and Consulting, LLC ("Cohesive") was the state court appointed receiver of Prague.

Cohesive was appointed receiver on March 4, 2019. After being appointed receiver, and before

the commencement of the bankruptcy case, Cohesive advanced $201,735.35 of its own funds to

pay employees, service providers and suppliers of Prague to keep the hospital open and operating.

        13.     Since the commencement of the bankruptcy case, Cohesive has continued to

manage the Prague hospital. Pursuant to an interim order entered April 29, 2019 and a final order

entered May 15, 2019 (the “Prague Management Agreement Orders”), the Court granted the

Trustee’s Motion for Authority to (1) Reject Certain Executory Contracts with iHealthcare

Management II Company and iHealthcare Software Services, Inc.; (2) Enter Into Interim

Management Agreement with Cohesive Healthcare Management & Consulting LLC; and (3)

Provide Cohesive Healthcare Management & Consulting LLC with an Allowed Administrative

Claim in the Amount of $401,684.48 for Certain Expenses Incurred to Preserve and Maintain the

Debtor Estate and approved Cohesive’s management of the Prague hospital.




                                                    4
Case 19-01298-5-JNC           Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30                        Page 5 of
                                               13



        14.      After the commencement of the bankruptcy case, and continuing to the present,

Cohesive has continued to fund, from its own funds, much of the cost of operating the Prague

hospital. Although the Court approved use of cash collateral on August 24, 2019 and October 23,

2019, such cash collateral use was insufficient to fund the operations of the Prague hospital and

keep its doors open. As a result, between the commencement of the bankruptcy case and April 26,

2019, when the Court entered an order2 (the “Prague Financing Order”) approving post-petition

financing (also provided by Cohesive), Cohesive asserts that it paid out-of-pocket (a) $271,000.00

in post-petition advances, (b) $149,000.90 in payroll and benefits to the hospital’s employees, (c)

$157,812.95 to Cohesive Staffing Solutions for temporary employees, (d) $38,435.95 for Cohesive

RevOps, (e) $55.00 for MediRyde, and (f) $23,915.88 in other expenses. These amount are in

addition to Cohesive’s management fee that the Trustee was supposed to pay under the Court-

approved management agreement, most of which has not been paid.

        15.      After the entry of the Prague Financing Order, Cohesive asserts that it advanced

pursuant to the terms of the Prague Financing Order an additional $888,344.86 to fund the

hospital’s operations.

        16.      Pursuant to paragraphs 5 and 7 of the Prague Financing Order, Cohesive asserts

that it was granted (a) a “first, prior, perfected and superior” lien on the accounts of the hospital

accruing after the date of the promissory note executed pursuant to the Prague Financing Order,

and (b) a super-priority administrative expense claim under 11 U.S.C. § 364(c)(1). The lien and




22
  The order is entitled Final Order (A) Authorizing the Trustee, on Behalf of the Debtor, to Obtain Secured Post-
Petition Financing Pursuant to Section 364(c)(1) and (2) of the Bankruptcy Code and Bankruptcy Rule 4001, (B)
Granting Super-Priority Administrative Expense Treatment and Certain Liens of the Debtor’s Property to the
Lender as Security for the Obligations Hereunder, and (C) Scheduling Final Hearings Pursuant to Bankruptcy Rule
4001, As Well As (II) A Final Order Authorizing the Trustee, on Behalf of the Debtor, to Obtain Secured Post-
Petition Financing on a Final Basis,


                                                        5
Case 19-01298-5-JNC         Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30              Page 6 of
                                             13



the administrative expense claim were made subject to a carve out for payment of certain approved

professional fees.

        17.     In addition to cash advancements made by Cohesive, pursuant to the Management

Agreement approved by the Court in the Prague Management Agreement Order, Cohesive asserts

that it is entitled to be paid management fees of $225,000 per month. $40,000 of that amount is

due on or before the first day of each month and the balance is due upon collection by the Prague

hospital from CMS and other payors. Cohesive asserts that the Trustee is behind on paying

Cohesive the $40,000 portion of the management fees that is due by the first of each month, and

Cohesive has not received any of the $185,000 deferred portion of the management fees. The

Trustee believes that all $40,000 monthly payments to Cohesive for such portion of the

management fees have been remitted thus far. In total, through January 29, 2020, Cohesive asserts

that it has earned and is entitled to be paid an additional $1,889,959.16 in management fees.

        18.     In total, as of December 31, 2019, Cohesive asserts administrative claims of

$3,756,860.40, at least $888,344.86 of which is secured and entitled to super-priority under the

Prague Financing Order.

        19.     Cohesive asserts an interest in the Debtor's cash collateral and, therefore, is

included in the term Purported Cash Collateral Creditors, without prejudice to any of its rights to

be paid in accordance with prior orders of this Court.

        20.     The terms, conditions, and limitations of this Order are reasonably tailored to

protect the interests of all creditors in this bankruptcy case.

        NOW, THEREFORE, based upon the foregoing, the Court concludes that allowing the

use of Cash Collateral is necessary and that an order granting interim relief, followed by a further

or final hearing upon due notice, would not prejudice the rights of the Purported Cash Collateral




                                                   6
Case 19-01298-5-JNC        Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30                 Page 7 of
                                            13



Creditors, or any other party in interest, and for good and sufficient reasons appearing it is hereby

ORDERED as follows:

         A.     Subject to the terms and conditions contained in this Order, the Trustee may use cash

collateral in accordance with Section 363 of the Bankruptcy Code on an interim basis and for the

period through and including April 30, 2020 (the “Expiration Date”), in the amounts and for the

purposes set forth in the budget, not to exceed 115% on a line-item cumulative basis, pending further

orders of the Court after notice and hearing. A copy of the budget is attached hereto as Exhibit 1.

       B.       As adequate protection for the use of Cash Collateral:

                a.     The Trustee will use the Cash Collateral only in the ordinary course of the

       Debtor’s business, subject to an agreed upon budget, and subject to further order of the

       Court;

                b.     Any person or entity claiming an interest in the Cash Collateral, including

       the Purported Cash Collateral Creditors, will receive a continuing post-petition lien and

       security interest (the “Post-Petition Liens”) in all property and categories of property of the

       Debtor in which, and of the same priority as, said creditor held a similar, unavoidable lien

       as of the Petition Date, and the proceeds thereof, whether acquired pre-petition or post-

       petition (the “Post-Petition Collateral”), equivalent to a lien granted under Sections

       364(c)(2) and (3) of the Bankruptcy Code, but only to the extent of Cash Collateral used.

       The validity, enforceability, and perfection of the aforesaid post-petition liens on the Post-

       Petition Collateral shall not depend upon filing, recordation, or any other act required under

       applicable state or federal law, rule, or regulation; and

                c.     Such Post-Petition Liens shall be senior, first-priority, validly perfected

       liens, subordinate only to (i) payment of fees to pursuant to 28 U.S.C. § 1930 and (ii) the




                                                  7
Case 19-01298-5-JNC       Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30                Page 8 of
                                           13



      fees and expenses of the professionals retained by the Debtor and the Committee that are

      allowed by the Bankruptcy Court prior to any termination of the use of Cash Collateral and

      after termination of the use of Cash Collateral, if so terminated, any unpaid fees and

      expenses of such professionals that are allowed by the Bankruptcy Court (collectively, the

      “Carveout”). Provided however, the Carveout may not be used in connection with

      challenging the secured claims asserted by Nusbaum/White, except that up to $7,500 may

      be expended in connection with reviewing the claims, security interests and liens asserted

      by Nusbaum/White.

             d.       If and to the extent the adequate protection of the interests of the Purported

      Cash Collateral Creditors granted pursuant to this Order or further cash collateral orders of

      this Court proves insufficient, then the Purported Cash Collateral Creditors shall have the

      following:

                    i.        an allowed claim under 11 U.S.C. § 507(b) in the amount of any

             such insufficiency (i.e., the post-petition diminution in Cash Collateral), with

             priority over (i) all costs and expenses of administration in this case that are

             incurred under any provision of the Bankruptcy Code, with the sole exception of

             the Carveout, and (ii) the claims of any other party in interest under 11 U.S.C. §

             507(b); and

                   ii.       a junior lien on all encumbered assets of the Debtor’s bankruptcy

             estate, and a first-priority lien on all unencumbered assets of the Debtor’s

             bankruptcy estate (with the sole exception of causes of action under Chapter 5 of

             the Bankruptcy Code), equivalent to a lien granted under Sections 364(c)(2) and

             (3) of the Bankruptcy Code, in the amount of any such insufficiency (i.e., the post-




                                                8
Case 19-01298-5-JNC        Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30                 Page 9 of
                                            13



               petition diminution in Cash Collateral). The validity, enforceability, and perfection

               of the aforesaid post-petition liens shall not depend upon filing, recordation, or any

               other act required under applicable state or federal law, rule, or regulation

               e.      The Trustee shall provide Nusbaum/White and the Bankruptcy

       Administrator, and any other party in interest that requests a copy by written notice to

       counsel for the Trustee, with a “budget to actual” report for each month, within fifteen (15)

       business days after the end of each month, which sets forth on a cash basis all income and

       expenditures as compared to the budget.

       C.       The Trustee, without further notice and hearing, may not use cash collateral for

any purpose other than (i) operations in the ordinary course of business, (ii) adequate protection

payments to secured creditors, (iii) monthly payments on executory contracts or leases, or (iv)

payment of allowed administrative fees, costs, or expenses.

       D.      Notwithstanding any suspension or termination of the right to use Cash Collateral

on the Expiration Date, the Trustee shall be permitted to carve out from Cash Collateral or any

replacement collateral and use an aggregate amount necessary to pay all Permitted Trailing

Expenses. As used herein, the term “Permitted Trailing Expenses” shall mean, on the Expiration

Date, the following expenses to the extent incurred post-petition and prior to such Expiration Date

but in the aggregate amount not to exceed one hundred fifteen percent (115%) of the aggregate

expenditures set forth in the Budget through such Expiration Date: (i) the costs of operating and

preserving the estate, including professionals’ fees and expenses, and (ii) quarterly fees pursuant to

28 U.S.C. § 1930(a)(7).




                                                  9
Case 19-01298-5-JNC         Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30                  Page 10 of
                                             13



         E.      This Order shall remain in full force and effect until the earlier of the (a) entry of

 an Order by the Court modifying the terms of this Order, or (b) entry of an Order by the Court

 terminating the right to use Cash Collateral.

         F.      Nothing contained herein shall be deemed as a waiver by any party in interest,

 including the Purported Cash Collateral Creditors, from seeking further or additional adequate

 protection of its collateral, asserting objections to the use of Cash Collateral beyond the Expiration

 Date, or pursuing any other rights or remedies available to it or any of them under law or equity.

         G.      The Trustee, the Debtor, and the Committee (if formed) shall have the right to

 challenge the existence, validity, and amount of any of Nusbaum/White’s claims, or to challenge

 the extent, validity, or priority of any purported pre-petition security interests or liens, asserted by

 Nusbaum/White, whether such rights and remedies are based in law, equity, or otherwise, for a

 period of one hundred and twenty (120) days following the entry of the 1st Interim Cash Collateral

 Order (the “Challenge Period”). Unless the Trustee, the Debtor, or the Committee has initiated a

 contested matter or adversary proceeding challenging the claim of Nusbaum/White within the

 Challenge Period, then (i) the claims, liens, and security interests of Nusbaum/White shall be

 deemed to be allowed for all purposes in this case and shall not be subject to challenge by any

 party in interest as to extent, validity, priority or otherwise, and (ii) the bankruptcy estate shall be

 deemed to have waived any claim or cause of action related to the indebtedness at issue in

 Nusbaum/White’s proof of claim. The provisions of this paragraph are referred to herein as the

 “Challenge Provisions.” Provided however, and notwithstanding the foregoing, the Challenge

 Provisions shall not be binding upon a Chapter 7 trustee in the event this case is subsequently

 converted to Chapter 7.




                                                   10
Case 19-01298-5-JNC         Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30                   Page 11 of
                                             13



         H.      Except as set forth in the Challenge Provisions, nothing herein shall prohibit any

 party, including the Trustee, from challenging the existence, validity, and amount of any of

 creditor’s claims, including the Purported Cash Collateral Creditor’s claims, or the extent, validity,

 or priority of any of purported pre-petition security interests in, and liens on, any of the Debtor’s

 property, and the Trustee’s rights and remedies, whether at law, at equity, or otherwise, with

 respect thereto are hereby reserved.

         I.      If any or all of the provisions of this Order are hereafter modified, vacated, or stayed

 by any subsequent order of this Court or any other court, such stay, modification, or vacation shall

 not affect the validity or enforceability of any lien or priority authorized or created hereby prior to

 the effective date of such modification, stay, vacation, or final order to the extent that said lien or

 priority is valid, perfected, enforceable and otherwise non-avoidable as of the Petition Date. The

 validity and enforceability of all liens and priorities authorized or created in this Order shall survive

 the conversion of this case to a proceeding under Chapter 7 of the Bankruptcy Code or the dismissal

 of this proceeding.

         J.      The terms of this Order shall be binding upon any Committee (if formed), and upon

 any trustee subsequently appointed, including but not limited to a Chapter 7 trustee upon

 conversion of this case to a case under Chapter 7 of the Bankruptcy Code; provided however, the

 findings, conclusions, or orders set forth herein are made on an interim basis, shall not constitute

 a final decision on any legal or factual issue, and are without prejudice to the right of any party to

 raise, contest, or seek the same or a different outcome at any subsequent hearing.

         K.      Nothing in this Order limits the right or ability of the Trustee, the Debtor, any

 Committee of Unsecured Creditors subsequently created, and any trustee subsequently appointed

 in this Chapter 11 proceeding or in any subsequent Chapter 7 proceeding, to challenge, avoid,




                                                    11
Case 19-01298-5-JNC          Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30                 Page 12 of
                                              13



 object to, set aside, or subordinate any claims, liens, security interests, or rights of setoff against

 the Debtor’s property, or the rents, profits and income generated therefrom.

        L.         A further hearing (which may be a final hearing) on this Motion will be held by

 telephone at 1:00 p.m. Eastern Time on April 23, 2020, at which time the Court will further consider

 the Motion. The Court will issue call-in instructions to all parties in interest prior to the telephonic

 hearing.

        M.         Counsel for the Trustee shall serve a copy of this Order upon the Bankruptcy

 Administrator, the Purported Cash Collateral Creditors, and shall file a certificate of such service

 with the Clerk.

        N.         This Court recognizes Cohesive asserts an interest in the Debtor's cash collateral

 and shall be considered a “Purported Cash Collateral Creditor” for purposes of this Order and

 under the prior cash collateral Orders of this Court. Nothing in this, or any prior, cash collateral

 Order limits the rights of Cohesive to assert that it is entitled to be paid in accordance with prior

 orders of this Court or Sections 503, 506 or 507 of the Bankruptcy Code; provided however, the

 Trustee, Nusbaum/White and any other party in interest preserve their rights to contest the same.

                                       [END OF DOCUMENT]




                                                   12
Case 19-01298-5-JNC                             Doc 526 Filed 04/09/20 Entered 04/09/20 16:19:30                        Page 13 of
                                                                 13


                        Prague Cash Flow
                              April                         Week of         Week of       Week of        Week of           Total
Week Beginning                                              4/6/2020       4/13/2020     4/20/2020      4/27/2020

Cash - Beginning of Period                                      858,971        611,403       621,660        446,631     858,971

Cash Receipts
  Medicare Inpatient Acute                                       27,472         27,472        27,472         27,472     109,886
  Medicare Swing-Bed                                                -              -             -          306,640     306,640
  Medicare Outpatient                                            10,000         10,000        10,000         10,000      40,000
  Medicare RHC Receipts                                          16,700         16,700        16,700         16,700      66,800
  All Other Payers                                               10,000         10,000        10,000         10,000      40,000

  Cost Report lump sum                                                 -           -             -                             -

       Total Cash Receipts                                       64,172         64,172        64,172        370,812     563,326

Operating Expenses (cash basis)
   Payroll Semi-Monthly Gross                                   135,000            -         135,000        135,000      405,000
   Payroll Taxes                                                 12,500            -          12,500         12,500       37,500
   Payroll and Benefits Fee                                      31,500            -          29,500         31,637       92,637
   PTO                                                              -              -             -           70,000       70,000
   Insurance Health - Employees                                  24,000            -             -              -         24,000
   Insurance - Work Comp                                            -              -             -            7,700        7,700
   Insurance General & Med Malpractice                           10,000            -             -            2,984       12,984
   Utilities Gas & Electric                                         500            -             -            5,400        5,900
   Telephone, Internet, Cable                                     2,000            -             200          1,000        3,200
   Purchased Services                                             8,315          6,515         6,515          6,515       27,860
   Repairs and Maintenance                                          250            250           250            250        1,000
   Supplies                                                      13,650         13,650        13,650         13,650       54,600
   HERC CT Lease                                                    -              -           8,085            -          8,085
   Cohesive Management Fee - Paid by 5th                         40,000            -             -              -         40,000
   Contract Labor                                                31,500         31,500        31,500         63,000      157,500
   Centralized Billing Office                                       -              -             -           45,500       45,500
   Cohesive Historical Invoices                                     -              -             -              -              -
      Management Fee                                                -              -             -              -              -
      Payroll and Benefits                                          -              -             -              -              -
      Expenses Paid Directly                                        -              -             -              -              -
      Staffing                                                      -              -             -              -              -
      Centralized Billing Office (Historical)                       -              -             -              -              -
   Electronic Health Record                                         -              -             -              -              -
   Lab Information System                                           -              -             -              -              -
   Website, Email accounts, Encryption                              -              -             -              -              -
   Cost Report Preparation                                          -              -             -              -              -
   Admin Expenses                                                   524            -             -              -            524
   Contingency                                                    2,000          2,000         2,000          2,000        8,000
   Other (Operating)                                                -              -             -              -              -
       Total Operating Expenses                                 311,739         53,915       239,200        397,136    1,001,990

Net Operating Cash Flow                                        (247,567)        10,257      (175,029)       (26,324)   (438,664)

Non-Operating Expenses
   Debt Service                                                        -           -             -              -             -
   Pre-Petition Missed Payroll                                         -           -             -              -             -
   Reimbursement of Post-Petition Advances                             -           -             -              -             -
   Capital Expenditures                                                -           -             -              -             -
   Professional Fees                                                   -           -             -              -             -
   Ch11 Trustee Fees                                                   -           -             -              -             -
   Other                                                               -           -             -              -             -
   Bankruptcy Administrator                                            -           -             -           23,000      23,000
   IT Costs                                                            -           -             -              -             -
      Total Non-Operating Expenses                                     -           -             -           23,000      23,000

Net Cash Flow                                                  (247,567)        10,257      (175,029)       (49,324)   (461,664)

DIP Funding
  Beginning DIP Balance                                         888,345        888,345       888,345        888,345     888,345
  Draw                                                                -              -             -              -           -
  Ending DIP Balance                                            888,345        888,345       888,345        888,345     888,345

   Approved DIP Funding Remaining                               811,655        811,655       811,655        811,655     811,655

Cash - End of Period                                            611,403        621,660       446,631        397,307     397,307
